DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims [1-9 and 11-21] are currently pending and have been examined on their merits. 
Claims 1-9 and 11-20 are currently amended see REMARKS October 12, 2022.
Claim 10 is currently cancelled see REMARKS October 12, 2022.
Claim 21 is newly added see REMARKS October 12, 2022.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception that is an abstract idea without a practical application or significantly more.

Step 1: claims 1-9, 11-18 and claim 21 recite a device, claim 19 recites a method (i.e. a process such as an act or series of steps) and claim 20 recites a non-transitory computer readable medium and therefore each claim falls within one of the four statutory categories.

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 19, and 20 recite: providing an individual with at least one option for relocation based on obtained information, obtaining individual occupation information, the individual occupation information corresponding to at least one of a primary occupation of the individual, an employment history of the individual, or an education of the individual; accessing individual preference information, the individual preference information corresponding to at least one lifestyle preference of the individual; obtaining current location information from at least one predetermined source, the current location information corresponding to a plurality of locations; first correlating the individual occupation information with the current location information to determine matching locations of the plurality of locations, non-matching locations of the plurality of locations, and profile scores for the matching locations; second correlating, after the first correlating, the individual preference information, including the lifestyle preference location, by the matching locations to determine first composite scores for the matching locations; determining, from among the matching of locations and based on the first composite scores, at least one location as the at least one option for relocation; and providing the at least one location as the at least one option for relocation to the individual, wherein does not include the non-matching locations in the second correlating. 
The claims recite a mental process and a certain method of organizing human activity. Before computers one could mentally correlate an individual’s location, career, and preferences and find a matching location that would best suite them based on these attributes. It would also be a mental process to collect a person’s selection and provide a list of options of different cities or areas which would match a person’s needs for relocating. The Examiner find the recited claims to be similar to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), which the courts have also found to recite a mental process. Additionally, the claims are directed to a certain method of organizing human activity as the disclosure is directed to managing personal behavior or relationships or interactions between people. The Examiner finds the claims to simply recite a method of gathering information about a person and using that information to make a decision such as to where a person could relocate to help further their career or better meet their needs. The Examiner additionally find the claims to be similar to an example the courts have identified as being a certain method of organizing human activity: considering historical usage information while inputting data, BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691 and a series of instructions of how to hedge risk, Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1004 (2010).
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: the system comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform operations including. 
Claim 19: a device, a processor, and a global positioning system that includes a positioning trace of the device.
Claim 20: A non-transitory computer-readable medium including a set of instructions; a device, a computer, a processor, and a global positioning system that includes a positioning trace of the device.
The additional element of a system and a plurality of devices for performing a method utilizing a public website to conduct continuous automated web internet searches via an application program interface automation is directed to a method being executed by a generic computer and furthermore is found to recite a method of applying the known use of a computer to store and execute the method in the recited claim limitations. Therefore, the limitations merely amount to adding the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As the claims are merely directed to utilizing a computer to perform a method of gathering and analyzing information to present recommendations based on the analysis are not significant improvements to the functionality of a generic computer and are directed to merely “apply it” or applying the abstract idea on a computer. Furthermore, these elements are similar to the examples in MPEP 2106.05(f)(2), Applicant's additional elements are similar to TLI Comms, Ultramercial, and Intellectual Ventures v. Cap One. As the claims invoke a computer merely as a tool to perform an existing process. Moreover, as the claims do not recite an improvement to a computer or technical field but just apply a known technology to an abstract idea they are still directed to an abstract idea and not integrated into a practical application (MPEP 2106.05(b) – an abstract idea applied to a computer does not improve the computer).  


The dependent claims 2-9, 11-18, and 21 further narrow the abstract idea recited in the independent claims 1, 19, and 20 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional for a computer to be able to gather information and analyze it to provide recommendations (see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional for an individual to relocate for a career or other personal matters and need to use their list of needs and desires to compare various locations to see which place best meets their needs (see McCallig, Damien. "Facebook after death: an evolving policy in a social network." International Journal of Law and Information Technology 22.2 (2014): 107-140; Section 3). (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) and Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);


Dependent claims 2-9, 11-18 and 21 are directed towards further narrowing the abstract idea of recommending a series of locations for a user to relocate based on a series of input factors such as education, work experience, interests, spouse, lifestyle preferences, and financial information.

Claims 3, 7, 13 further recites the additional elements of a first database, however the examiner finds these elements to be directed to merely “apply it” or utilizing a generic computer to perform a known function and not reciting an improvement to a technology.
Claims 14-16 further recites the additional element of a social media platform and a database, however the examiner finds these elements to be directed to merely “apply it” or utilizing a generic computer to perform a known function and not reciting an improvement to a technology.
Claims 17 further recites the additional element of a phone, however the examiner finds these elements to be directed to merely “apply it” or utilizing a generic computer to perform a known function and not reciting an improvement to a technology.


Therefore, claims 1-9 and 11-21 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boldrin (US 2019/0294697) in view of Wang (US 2016/0034853) further in view of Angulo (US 2016/0098683), even further in view of Marti (US 2015/0127728).
Claims 1, 19, and 20: Boldrin discloses (Claim 1) a system for providing an individual with at least one option for relocation based on obtained information, the system comprising: a processor; and a memory including instructions that, when executed by the processor, cause the processor to perform operations including: (Claim 19) a method for providing an individual with at least one option for relocation based on obtained information, the method comprising: (Claim 20) a non-transitory computer-readable medium including a set of instructions for providing an individual with at least one option for relocation based on obtained information that, when executed by a computer, causes the computer to perform operations comprising: Obtaining individual preference information, the individual preference information corresponding to at least one lifestyle preference of the individual (Paragraph [0072-0074]; Fig. 7, in some embodiments the individual also provides relatively importance residence preferences. Examples include but are not limited to move-in date, budget, residence type, and number of bedrooms. The individual also adds at least some of their personal interests (activities)). Obtaining current location information from at least one predetermined source, the current location information corresponding to a plurality of locations (Paragraph [0070] the individual may provide basic information such as current address). Determining, from among the matching locations and based on the first composite scores, at least one location as the at least one option for relocation (Paragraph [0081]; Fig. 5, in some embodiments all residential listings in a region that fit/match the mandatory preferences of the user are identified and displayed. In an example five such residences are displayed on a map). And providing the at least one location as the at least one option for relocation to the individual, wherein the processor does not include the non-matching locations in the second correlating (Paragraph [0081]; Fig. 5, in some embodiments all residential listings in a region that fit/match the mandatory preferences of the user are identified and displayed. In an example five such residences are displayed on a map).
However, Boldrin does not disclose obtaining individual occupation information, the individual occupation information corresponding to at least one of a primary occupation of the individual, an employment history of the individual, or an education of the individual; first correlating the individual occupation information with the current location information.
In the same field of endeavor of determining a user’s willingness to relocate to a plurality of areas Wang teaches obtaining individual occupation information, the individual occupation information corresponding to at least one of a primary occupation of the individual, an employment history of the individual, or an education of the individual (Paragraph [0010-0011]; [0030]; Fig. 1, in one or more embodiment, one or more characteristics of a user are received. The characteristics of a user can include seniority at a job. The characteristics can be used as an input to a machine learning module that can determine a probability that a user is willing to relocate. Users determined to have a probability above a threshold can be determined to be willing to relocate for a job). Second correlating, after the first correlating, the individual preference information with the matching locations to determine first composite scores for the matching locations (Paragraph [0010-0011]; Fig. 1, in one or more embodiment, one or more characteristics of a user are received. The characteristics of a user can include seniority at a job. The characteristics can be used as an input to a machine learning module that can determine a probability that a user is willing to relocate. Users determined to have a probability above a threshold can be determined to be willing to relocate for a job).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending a series of locations to a user based on various preferences as disclosed by Boldrin (Boldrin [0004]) with the system of obtaining individual occupation information, the individual occupation information corresponding to at least one of a primary occupation of the individual, an employment history of the individual, or an education of the individual; correlating the individual occupation information and the individual preference information with the current location information as taught by Wang (Wang [0010-0011]) with the motivation of helping to determine a user’s willingness to relocate for a job or other factors and help to determine how to motivate a user to relocate (Wang [0010]).
In the same field of endeavor of recommending career or life changing recommendations based on preferences Angulo teaches first correlating the individual occupation information with the current location information to determine matching locations of the plurality of locations, non-matching locations of the plurality of locations, and profile scores for the matching locations (Paragraph [0003-0006]; [0020-0022]; [0024-0026]; [0040]; Figs. 5-6, in one embodiment the present invention includes a method of identifying career opportunities for a first and a second job seeker comprising the steps of gathering desired characteristics common to individual in at least a first and a second career choice from at least one employer. Using information to determine characteristics of individuals. Obtaining second priority information form the second job seeker regarding the personal importance of various job characteristics. Determining a relative importance of the at least two characteristics of a first job seeker. The present invention may include one or more of the following: calculating a justification for the career choice presented to the job seeker; wherein the information concerning the job seeker is on the hobbies of the job seeker; further including identifying at least one trend to identify the possible career choice to the first seeker. The current invention improves the recommendations provided by considering characteristics of the job seeker with similar interests. For example, suppose job seeker went to college in a city and had a professional football team. In this case, career discovery engine could conclude that living and working in a city that has a professional football team would be of particular importance to this specific job seeker).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending a series of locations to a user based on various preferences as disclosed by Boldrin (Boldrin [0004]) with the system of first correlating the individual occupation information with the current location information to determine matching locations of the plurality of locations, non-matching locations of the plurality of locations, and profile scores for the matching locations as taught by Angulo (Angulo [0040]) with the motivation of helping to create recommendations for a user depending on their career and preferences (Angulo [0002]).
In the same field of endeavor of determining a user’s preferences Marti teaches a global positioning system that includes a positioning trace of the device (Paragraph [0003-0006]; [0019-0021]; Fig. 1, a user device can learn movement patterns of the user device. Based on the movement pattern a user activity history can determine a lifestyle of a user, or a meaning of a location. Each of a user’s devices can be a mobile device that can be carried by a person. The device information can include location information and activity information. The location information can include time-based device location. The activity information can include user activities for example application launching history. Servers can determine based on the location information such as a geographic location defined by a latitude, longitude, and altitude. The server can determine a meaning of the location); accessing the positioning trace of the device to determine individual preference information, the individual preference information corresponding to at least one lifestyle preference of the individual, the lifestyle preference of the individual including lifestyle preference locations corresponding to the positioning trace (Paragraph [0003-0006]; [0019-0021]; [0028]; Fig. 1, a user device can learn movement patterns of the user device. Based on the movement pattern a user activity history can determine a lifestyle of a user, or a meaning of a location. Each of a user’s devices can be a mobile device that can be carried by a person. The device information can include location information and activity information. The location information can include time-based device location. The activity information can include user activities for example application launching history. Servers can determine based on the location information such as a geographic location defined by a latitude, longitude, and altitude. The server can determine a meaning of the location).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending a series of locations to a user based on various preferences as disclosed by Boldrin (Boldrin [0004]) with the system of accessing the positioning trace of the device to determine individual preference information, the individual preference information corresponding to at least one lifestyle preference of the individual, the lifestyle preference of the individual including lifestyle preference locations corresponding to the positioning trace as taught by Marti (Marti [0003]) with the motivation of helping to learning about various user preferences to better tailor advertisements to them (Marti [0002]).
Claims 5: Modified Boldrin discloses the system according to claim 1. However, Boldrin does not disclose wherein the operations further include: obtaining second occupation information, the second occupation information corresponding to a secondary occupation of the individual, the secondary occupation being different than the primary occupation, and the first correlating and the second correlating correlate the individual preference information, the individual occupation information, and the second occupation information with the current location information to determine the at least one location as the at least one option for relocation.
In the same field of endeavor of determining a user’s willingness to relocate to a plurality of areas Wang teaches wherein the operations further include: obtaining second occupation information, the second occupation information corresponding to a secondary occupation of the individual, the secondary occupation being different than the primary occupation, and the first  correlating and the second correlating correlate the individual preference information, the individual occupation information, and the second occupation information with the current location information to determine the at least one location as the at least one option for relocation (Paragraph [0010-0011]; [0030-0033]; Fig. 1, in one or more embodiment, one or more characteristics of a user are received. The characteristics of a user can include seniority at a job. The characteristics can be used as an input to a machine learning module that can determine a probability that a user is willing to relocate. Users determined to have a probability above a threshold can be determined to be willing to relocate for a job. The latent preference module can determine a latent preference of a user the characteristics of the user. The latent preference module can estimate a probability that a user or segment of users is interested in an item (e.g. an item associated with an advertisement, a job posting (e.g. a local job (first position information) or a non-local job posting (a second position information), a job positing in a specific industry, a job posting with a specific title, or a combination), another user (e.g. a company or other user (second entity), or other items) based on a characteristic of the user or segment).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending a series of locations to a user based on various preferences as disclosed by Boldrin (Boldrin [0004]) with the system of wherein the operations further include: obtaining second occupation information, the second occupation information corresponding to a secondary occupation of the individual, the secondary occupation being different than the primary occupation, and the correlating correlates the individual preference information, the individual occupation information, and the second occupation information with the current location information to determine the at least one location as the at least one option for relocation as taught by Wang (Wang [0010-0011]) with the motivation of helping to determine a user’s willingness to relocate for a job or other factors and help to determine how to motivate a user to relocate (Wang [0010]).
Claims 6: Modified Boldrin discloses the system according to claim 1. Boldrin further discloses wherein the operations further include: receiving a selection of an occupation for the individual, and the first correlating includes searching the current location information using the selected occupation (Paragraph [0069-0071] workloads layer provides examples of functionality for which the cloud computing environment may be utilized. The individual may then enter the region in which they are looking for a residence. In some embodiments, the individual has the option to select a single particular city or a city and the surrounding area. The user may also be able to limit the region. For example, the individual may be able to enter/select his/her work location and choose a maximum distance from that location).
Claim 7: Modified Boldrin discloses the system according to claim 1. Boldrin further discloses wherein the individual is associated with an entity, and the at least one predetermined source, from which the current location information is obtained, includes a database of the entity, the database including position information associated with the entity throughout the plurality of locations, the current location information including the position information (Paragraph [0069-0071] workloads layer provides examples of functionality for which the cloud computing environment may be utilized. The individual may then enter the region in which they are looking for a residence. In some embodiments, the individual has the option to select a single particular city or a city and the surrounding area. The user may also be able to limit the region. For example, the individual may be able to enter/select his/her work location and choose a maximum distance from that location).
Claims 11: Modified Boldrin discloses the system according to claim 7. However, Boldrin does not disclose wherein the operations further include: obtaining first profile information of the individual; obtaining second profile information of a plurality of individuals, the plurality of individuals also being associated with the entity; and correlating the first profile information of the individual with the second profile information of the plurality of individuals, and the position information, included in the current location information, is obtained based on the correlating of the first profile information with the second profile information.
In the same field of endeavor of determining a user’s willingness to relocate to a plurality of areas Wang teaches wherein the operations further include: obtaining first profile information of the individual; obtaining second profile information of a plurality of individuals, the plurality of individuals also being associated with the entity; and correlating the first profile information of the individual with the second profile information of the plurality of individuals, and the position information, included in the current location information, is obtained based on the correlating of the first profile information with the second profile information (Paragraph [0010-0011]; [0030-0033]; [0049]; [0107]; Fig. 1, in one or more embodiment, one or more characteristics of a user are received. The characteristics of a user can include seniority at a job. The characteristics can be used as an input to a machine learning module that can determine a probability that a user is willing to relocate. Users determined to have a probability above a threshold can be determined to be willing to relocate for a job. The latent preference module can determine a latent preference of a user the characteristics of the user. The latent preference module can estimate a probability that a user or segment of users is interested in an item (e.g. an item associated with an advertisement, a job posting (e.g. a local job (first position information) or a non-local job posting (a second position information), a job positing in a specific industry, a job posting with a specific title, or a combination), another user (e.g. a company or other user (second entity), or other items) based on a characteristic of the user or segment. The multinomial regression model can be one of the multiple regression models where each regression model includes a segment of users that include a characteristic that matches a characteristic of other users in the same segment. The regression model is one of multiple regression models wherein the users of the plurality of users, wherein each user of the users of the segment includes a characteristic that matches a characteristic of other users in same segment, and wherein the parameters of the regression model is associated with a particular segment that are different from the parameters of the regression model associated with another segment, or the characteristics of the user in includes at least one of an age of the user, industry of the user’s current job, a geographical region of the user’s current job, etc.).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending a series of locations to a user based on various preferences as disclosed by Boldrin (Boldrin [0004]) with the system of wherein the operations further include: obtaining first profile information of the individual; obtaining second profile information of a plurality of individuals, the plurality of individuals also being associated with the entity; and correlating the first profile information of the individual with the second profile information of the plurality of individuals, and the position information, included in the current location information, is obtained based on the correlating of the first profile information with the second profile information as taught by Wang (Wang [0010-0011]) with the motivation of helping to determine a user’s willingness to relocate for a job or other factors and help to determine how to motivate a user to relocate (Wang [0010]).
Claims 14: Modified Boldrin discloses the system according to claim 7. Boldrin further discloses wherein the processor automatically accesses at least one of a social media platform, a financial record, a phone record, or a credit history to obtain the individual preference information (Paragraph [0077] in some embodiments, personal interests of the individual may be determined automatically. For example, the individual may optimally grant the system to one or more sources of data associated with the individual such as social media profiles etc. Information may be identified in such data sources that allow the system to determine the personal interests of the individual). And the processor automatically accesses an employee profile of the individual to obtain the individual occupation information, the employee profile being stored in the database of the entity (Paragraph [0071-0072] the individual may then enter the region that they are looking for a residence. In some embodiments, the individual has the option to select a single particular city. The user may also be able to limit the region. For example, the individual may also be able to enter their work location and choose a maximum distance from that location).
Claim 15: Modified Boldrin discloses the system according to claim 1. Boldrin further discloses wherein the obtaining of the individual preference information includes: accessing, by the processor, a social media platform of the individual; and identifying, as a lifestyle preference, locations of persons associated with the individual on the social media platform (Paragraph [0077] in some embodiments, personal interests of the individual may be determined automatically. For example, the individual may optimally grant the system to one or more sources of data associated with the individual such as social media profiles etc. Information may be identified in such data sources that allow the system to determine the personal interests of the individual).
Claim 16: Modified Boldrin discloses the system according to claim 1. Boldrin further discloses wherein the obtaining of the individual occupation information includes: accessing, by the processor, a social media platform of the individual; and identifying locations of persons associated with the individual on the social media platform to determine locations of preference, the persons corresponding to the individual as networking opportunities (Paragraph [0077] in some embodiments, personal interests of the individual may be determined automatically. For example, the individual may optimally grant the system to one or more sources of data associated with the individual such as social media profiles etc. Information may be identified in such data sources that allow the system to determine the personal interests of the individual).
Claim 17: Modified Boldrin discloses the system according to claim 1. Boldrin further discloses wherein the obtaining of the individual preference information includes: accessing, by the processor, a phone record of a phone of the individual; and identifying, as a lifestyle preference, at least one of destinations of outgoing communications, originations of incoming communications, or locations corresponding to a positioning trace of the phone (Paragraph [0060-0061]; [0087]; Fig. 2, the individual may be provided with the option to save or discard the recommended residences. Additionally, contact details (e.g. phone number) may be provided to the individual for those of the recommended residence so that the individual may contact the appropriate entity). 
Claim 18: Modified Boldrin discloses the system according to claim 1. Boldrin further discloses wherein the obtaining of the individual preference information includes: accessing, by the processor, at least one of a financial record or a credit history of the individual; and identifying at least one lifestyle preference of the individual based on the one of the financial record or the credit history (Paragraph [0023]; [0086] in some embodiments, the individual’s personal interests are utilized together with specific preferences with respect to housing such as cost. Additionally, each residence may be displayed with the various details of information about the residence (e.g. costs) and/or the community surrounding areas). 
Claims 2-4, 8-9, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boldrin (US 2019/0294697) in view of Wang (US 2016/0034853) further in view of Angulo (US 2016/0098683), even further in view of Marti (US 2015/0127728), even further in view of Jones-morton (US 7831460).
Claims 2: Modified Boldrin discloses the system according to claim 1. However, Boldrin does not disclose wherein the operations further include: obtaining second occupation information, the second occupation information corresponding to at least one of an occupation of a second individual, an employment history of the second individual, or an education of the second individual; and third correlating, after the second correlating the second occupation information with the matching locations to determine the at least one location as the at least one option for relocation.
In the same field of endeavor of determining a user’s readiness to relocate Jones-morton teaches wherein the operations further include: obtaining second occupation information, the second occupation information corresponding to at least one of an occupation of a second individual, an employment history of the second individual, or an education of the second individual; and third correlating, after the second correlating the second occupation information with the matching locations to determine the at least one location as the at least one option for relocation (Col. 3 ll. 18-31; Col. 4 ll. 59- Col. 5 ll. 10; the candidate completes a motivational fit assessment. The assessment may be based on a variety of job factors such as formal recognition. The motivational fit assessment may comprise a job fit analysis to evaluate the candidate’s fit with the motivational factors present in the target assignment. In the next step a cultural assessment is completed. The purpose of the cultural assessment is to evaluate the candidate according to cultural aspects of the assignment. The candidate’s spouse may also be asked to complete the self-assessment inventory).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending a series of locations to a user based on various preferences as disclosed by Boldrin (Boldrin [0004]) with the system of wherein the operations further include: obtaining second occupation information, the second occupation information corresponding to at least one of an occupation of a second individual, an employment history of the second individual, or an education of the second individual, and the correlating correlates the individual occupation information, the individual preference information, and the second occupation information with the current location information to determine the at least one location as the at least one option for relocation as taught by Jones-morton (Jones-morton Col. 3 ll. 60-65) with the motivation of helping a user to determine the factors required to prepare for a relocation for a position  (Col. 1 ll. 30-49).
Claims 3: Modified Boldrin discloses the system according to claim 2. However, Boldrin does not disclose wherein the individual is associated with an entity, the second individual is unassociated with the entity, the at least one predetermined source, from which the current location information is obtained, includes a first database of the entity, the first database including first position information associated with the entity throughout the plurality of locations, the current location information including the first position information, in the first correlating, the individual occupation information is correlated with the first position information of the entity and the second occupation information is not correlated with the first position information of the entity, the at least one predetermined source, from which the current location information is obtained Further includes a second database unassociated with the entity, the second database including second position information unassociated with the entity throughout the plurality of locations, the current location information further including the second position information, and in the correlating, the second occupation information is correlated with the second position information and the individual occupation information is not correlated with the second position information.
In the same field of endeavor of determining a user’s willingness to relocate to a plurality of areas Wang teaches wherein the individual is associated with an entity, the second individual is unassociated with the entity (Paragraph [0030] a characteristic of a user can include the user’s name, age, interests, hone town, names of user’s spouse and/or family users (second individual)). The at least one predetermined source, from which the current location information is obtained, includes a first database of the entity, the first database including first position information associated with the entity throughout the plurality of locations, the current location information including the first position information, in the first correlating (Paragraph [0010-0011]; [0030]; Fig. 1, in one or more embodiment, one or more characteristics of a user are received. The characteristics of a user can include seniority at a job. The characteristics can be used as an input to a machine learning module that can determine a probability that a user is willing to relocate. Users determined to have a probability above a threshold can be determined to be willing to relocate for a job). The individual occupation information is correlated with the first position information of the entity and the second occupation information is not correlated with the first position information of the entity, the at least one predetermined source, from which the current location information is obtained, further includes a second database unassociated with the entity, the second database including second position information unassociated with the entity throughout the plurality of locations, the current location information further including the second position information, and in the correlating, the second occupation information is correlated with the second position information and the individual occupation information is not correlated with the second position information (Paragraph [0010-0011]; [0030-0033]; Fig. 1, in one or more embodiment, one or more characteristics of a user are received. The characteristics of a user can include seniority at a job. The characteristics can be used as an input to a machine learning module that can determine a probability that a user is willing to relocate. Users determined to have a probability above a threshold can be determined to be willing to relocate for a job. The latent preference module can determine a latent preference of a user the characteristics of the user. The latent preference module can estimate a probability that a user or segment of users is interested in an item (e.g. an item associated with an advertisement, a job posting (e.g. a local job (first position information) or a non-local job posting (a second position information), a job positing in a specific industry, a job posting with a specific title, or a combination), another user (e.g. a company or other user (second entity), or other items) based on a characteristic of the user or segment).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending a series of locations to a user based on various preferences as disclosed by Boldrin (Boldrin [0004]) with the system of wherein the individual is associated with an entity, the second individual is unassociated with the entity, the at least one predetermined source, from which the current location information is obtained, includes a first database of the entity, the first database including first position information associated with the entity throughout the plurality of locations, the current location information including the first position information, in the correlating, the individual occupation information is correlated with the first position information of the entity and the second occupation information is not correlated with the first position information of the entity, the at least one predetermined source, from which the current location information is obtained Further includes a second database unassociated with the entity, the second database including second position information unassociated with the entity throughout the plurality of locations, the current location information further including the second position information, and in the correlating, the second occupation information is correlated with the second position information and the individual occupation information is not correlated with the second position information by Wang (Wang [0010-0011]) with the motivation of helping to determine a user’s willingness to relocate for a job or other factors and help to determine how to motivate a user to relocate (Wang [0010]).
Claims 4: Modified Boldrin discloses the system according to claim 2. Boldrin further discloses wherein the operations further include: computing, based on the first correlating, the second correlating, and the third correlating, and for each matching location of the matching locations, a plurality of scores, the plurality of scores including: (Paragraph [0023] in some embodiments, the individual’s personal interests are utilized together with specific preferences with respect to location, amenities, etc. The prospective residences may then be scored and/or ranked based on, for example, the proximity thereof to locations associated with the individual’s personal interests). A lifestyle score corresponding to a match between the at least one location and the individual preference information (Paragraph [0023] in some embodiments, the individual’s personal interests are utilized together with specific preferences with respect to location, amenities, etc. The prospective residences may then be scored and/or ranked based on, for example, the proximity thereof to locations associated with the individual’s personal interests). And providing, to the individual: the profile score; a first composite score of the profile score and the lifestyle score; and a second composite score of the profile score, the lifestyle score, and the occupation score (Paragraph [0085] in some embodiments a final residence score for each of the potential residences is determined or calculated. The final residence score may be determined by multiplying the interest point score for each potential residence by the percentage of the individual’s optional preferences (or amenities) that is matched/met by that residence. For example, if the interest point score for a particular potential residence is 30, and the potential residence has 80% of the optional preferences indicated by the individual, the final residence score would be 24).
However, Boldrin does not disclose a profile score corresponding to a match between the matching location and the individual occupation information and an occupation score corresponding to a match between the matching location and the second occupation information.
In the same field of endeavor of determining a user’s willingness to relocate to a plurality of areas Wang teaches a profile score corresponding to a match between the matching location and the individual occupation information and an occupation score corresponding to a match between the matching location and the second occupation information (Paragraph [0010-0011]; [0030-0033]; Fig. 1, in one or more embodiment, one or more characteristics of a user are received. The characteristics of a user can include seniority at a job. The characteristics can be used as an input to a machine learning module that can determine a probability that a user is willing to relocate. Users determined to have a probability above a threshold can be determined to be willing to relocate for a job. The latent preference module can determine a latent preference of a user the characteristics of the user. The latent preference module can estimate a probability that a user or segment of users is interested in an item (e.g. an item associated with an advertisement, a job posting (e.g. a local job (first position information) or a non-local job posting (a second position information), a job positing in a specific industry, a job posting with a specific title, or a combination), another user (e.g. a company or other user (second entity), or other items) based on a characteristic of the user or segment).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending a series of locations to a user based on various preferences as disclosed by Boldrin (Boldrin [0004]) with the system of a profile score corresponding to a match between the at least one location and the individual occupation information and an occupation score corresponding to a match between the at least one location and the second occupation information as taught by Wang (Wang [0010-0011]) with the motivation of helping to determine a user’s willingness to relocate for a job or other factors and help to determine how to motivate a user to relocate (Wang [0010]).
Claim 8: Modified Boldrin discloses the system according to claim 7. However, Boldrin does not discloses wherein the operations further include: obtaining first skill information of the individual, the first skill information including an evaluation of at least one skill of the individual in association with the entity; obtaining second skill information of a plurality of individuals, the second skill information including an evaluation of the at least one skill for each of the plurality of individuals, the plurality of individuals also being associated with the entity; and correlating the first skill information of the individual with the second skill information of the plurality of individuals, and the position information, included in the current location information, is obtained based on the correlating of the first skill information with the second skill information.
In the same field of endeavor of determining a user’s readiness to relocate Jones-morton teaches wherein the operations further include: obtaining first skill information of the individual, the first skill information including an evaluation of at least one skill of the individual in association with the entity (Col. 4 ll. 3-32; a selection interview is conducted by the EAD and administration of the department offering an assignment. The purpose of the selection interview is to assess the skills of the candidate in several areas that have been identified by job experts as critical to the successful performance while on an assignment. The candidate’s skills in these areas are evaluated to determine whether the candidate possesses the skills and abilities that are needed for an assignment. A technical assessment is administered by the EAD. The purpose of the technical assessment is to assess the proficiency of the candidate in several technical areas that have been identified by job experts as critical to success). Obtaining second skill information of a plurality of individuals, the second skill information including an evaluation of the at least one skill for each of the plurality of individuals, the plurality of individuals also being associated with the entity (Col. 4 ll. 3-68; a selection interview is conducted by the EAD and administration of the department offering an assignment. The purpose of the selection interview is to assess the skills of the candidate in several areas that have been identified by job experts as critical to the successful performance while on an assignment. The candidate’s skills in these areas are evaluated to determine whether the candidate possesses the skills and abilities that are needed for an assignment. A technical assessment is administered by the EAD. The purpose of the technical assessment is to assess the proficiency of the candidate in several technical areas that have been identified by job experts as critical to success. The technical assessment may require the candidate to perform a self-assessment on the critical success factors. The technical assessment may further comprise a second assessment administered by the department. Data is gathered and summarized to determine the candidate’s proficiencies. A report is generated and a feedback session is held). And correlating the first skill information of the individual with the second skill information of the plurality of individuals, and the position information, included in the current location information, is obtained based on the correlating of the first skill information with the second skill information (Col. 4 ll. 3-68; a selection interview is conducted by the EAD and administration of the department offering an assignment. The purpose of the selection interview is to assess the skills of the candidate in several areas that have been identified by job experts as critical to the successful performance while on an assignment. The candidate’s skills in these areas are evaluated to determine whether the candidate possesses the skills and abilities that are needed for an assignment. A technical assessment is administered by the EAD. The purpose of the technical assessment is to assess the proficiency of the candidate in several technical areas that have been identified by job experts as critical to success. The technical assessment may require the candidate to perform a self-assessment on the critical success factors. The technical assessment may further comprise a second assessment administered by the department. Data is gathered and summarized to determine the candidate’s proficiencies. A report is generated and a feedback session is held).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending a series of locations to a user based on various preferences as disclosed by Boldrin (Boldrin [0004]) with the system of wherein the operations further include: obtaining first skill information of the individual, the first skill information including an evaluation of at least one skill of the individual in association with the entity; obtaining second skill information of a plurality of individuals, the second skill information including an evaluation of the at least one skill for each of the plurality of individuals, the plurality of individuals also being associated with the entity; and correlating the first skill information of the individual with the second skill information of the plurality of individuals, and the position information, included in the current location information, is obtained based on the correlating of the first skill information with the second skill information as taught by Jones-morton (Jones-morton Col. 3 ll. 60-65) with the motivation of helping a user to determine the factors required to prepare for a relocation for a position  (Col. 1 ll. 30-49).
Claims 9: Modified Boldrin discloses the system according to claim 8. However, Boldrin does not disclose wherein the correlating of the first skill information with the second skill information includes determinations of whether the individual is likely to succeed at positions within the position information, and the position information, which is included in the current location information, is filtered based on the determinations.
In the same field of endeavor of determining a user’s readiness to relocate Jones-morton teaches wherein the correlating of the first skill information with the second skill information includes determinations of whether the individual is likely to succeed at positions within the position information, and the position information, which is included in the current location information, is filtered based on the determinations (Col. 4 ll. 3-68; a selection interview is conducted by the EAD and administration of the department offering an assignment. The purpose of the selection interview is to assess the skills of the candidate in several areas that have been identified by job experts as critical to the successful performance while on an assignment. The candidate’s skills in these areas are evaluated to determine whether the candidate possesses the skills and abilities that are needed for an assignment. A technical assessment is administered by the EAD. The purpose of the technical assessment is to assess the proficiency of the candidate in several technical areas that have been identified by job experts as critical to success. The technical assessment may require the candidate to perform a self-assessment on the critical success factors. The technical assessment may further comprise a second assessment administered by the department. Data is gathered and summarized to determine the candidate’s proficiencies. A report is generated and a feedback session is held).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending a series of locations to a user based on various preferences as disclosed by Boldrin (Boldrin [0004]) with the system of wherein the roadmap for overcoming the shortcomings for the position is determined by accessing an employee profile of the individual, the employee profile being stored in the database of the entity as taught by Jones-morton (Jones-morton Col. 3 ll. 60-65) with the motivation of helping a user to determine the factors required to prepare for a relocation for a position  (Col. 1 ll. 30-49).
Claims 12: Modified Boldrin discloses the system according to claim 7. However, Boldrin does not disclose wherein the operations further include: comparing the individual occupation information with the position information to determine shortcomings of the individual occupation information for a position within the position information; determining, based on the individual occupation information, a roadmap for overcoming the shortcomings for the position; and providing the roadmap to the individual.
In the same field of endeavor of determining a user’s readiness to relocate Jones-morton teaches wherein the operations further include: comparing the individual occupation information with the position information to determine shortcomings of the individual occupation information for a position within the position information; determining, based on the individual occupation information, a roadmap for overcoming the shortcomings for the position; and providing the roadmap to the individual (Col. 3 ll. 60-65; Col. 6 ll. 55-Col. 7 ll. 2 these reports look at the “gap” and match between what a job and organization offer and what a candidate is looking for in a job and organization. The present invention provides a structured approach to so selecting candidates for assignments. It also benefits the company by increasing the quality of candidates for assignments and helping departments gain a clear understanding of the technical skills needed. It provides diagnostic data that may be used to identify training and development needs for candidates).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending a series of locations to a user based on various preferences as disclosed by Boldrin (Boldrin [0004]) with the system of wherein the operations further include: comparing the individual occupation information with the position information to determine shortcomings of the individual occupation information for a position within the position information; determining, based on the individual occupation information, a roadmap for overcoming the shortcomings for the position; and providing the roadmap to the individual as taught by Jones-morton (Jones-morton Col. 3 ll. 60-65) with the motivation of helping a user to determine the factors required to prepare for a relocation for a position  (Col. 1 ll. 30-49).
Claim 13: Modified Boldrin discloses the system according to claim 12. However, Boldrin does not disclose wherein the roadmap for overcoming the shortcomings for the position is determined by accessing an employee profile of the individual, the employee profile being stored in the database of the entity.
In the same field of endeavor of determining a user’s readiness to relocate Jones-morton teaches wherein the roadmap for overcoming the shortcomings for the position is determined by accessing an employee profile of the individual, the employee profile being stored in the database of the entity (Col. 3 ll. 60-65; Col. 6 ll. 55-Col. 7 ll. 2 these reports look at the “gap” and match between what a job and organization offer and what a candidate is looking for in a job and organization. The present invention provides a structured approach to so selecting candidates for assignments. It also benefits the company by increasing the quality of candidates for assignments and helping departments gain a clear understanding of the technical skills needed. It provides diagnostic data that may be used to identify training and development needs for candidates).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending a series of locations to a user based on various preferences as disclosed by Boldrin (Boldrin [0004]) with the system of wherein the roadmap for overcoming the shortcomings for the position is determined by accessing an employee profile of the individual, the employee profile being stored in the database of the entity as taught by Jones-morton (Jones-morton Col. 3 ll. 60-65) with the motivation of helping a user to determine the factors required to prepare for a relocation for a position  (Col. 1 ll. 30-49).
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boldrin (US 2019/0294697) in view of Wang (US 2016/0034853) further in view of Angulo (US 2016/0098683), even further in view of Marti (US 2015/0127728), even further in view of Jamison (US 2008/0091653).
Claim 21: Modified Boldrin discloses the device as per claim 1. However, Boldrin does not disclose wherein the processor further accesses a phone record of the individual to determine destinations of outgoing communications and originations of incoming communications and accesses a social media platform to determine locations of persons associated with the individual, and the processor further determines the lifestyle preference locations based on whether a predetermined number of contacts per predetermined time period exceeds a predetermined amount.
In the same field of endeavor of tracking user information Jamison teaches wherein the processor further accesses a phone record of the individual to determine destinations of outgoing communications and originations of incoming communications and accesses a social media platform to determine locations of persons associated with the individual, and the processor further determines the lifestyle preference locations based on whether a predetermined number of contacts per predetermined time period exceeds a predetermined amount (Paragraph [0022]; [0043]; [0055]; embodiments of the invention include an information retrieval and contact relationship systems that generally comprise an information retrieval system for searching for and matching information related to a particular contact’s interests and a contact nurturing system that provides feedback regarding the frequency of interactions with a contact. In one embodiment, the contact relationship system can include one or more nurture level indicators indicating frequency and consistency of correspondence overtime between a user and a contact, as well as other indicia such as last contact, call target, etc.).
Before the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of recommending a series of locations to a user based on various preferences as disclosed by Boldrin (Boldrin [0004]) with the system of wherein the processor further accesses a phone record of the individual to determine destinations of outgoing communications and originations of incoming communications and accesses a social media platform to determine locations of persons associated with the individual, and the processor further determines the lifestyle preference locations based on whether a predetermined number of contacts per predetermined time period exceeds a predetermined amount as taught by Jamison (Jamison [0022]) with the motivation of helping to market better to users by tracking their information and preferences (Jamison [0002]).
Therefore, claims 1-9 and 11-21 are rejected under 35 U.S.C. 103.
Response to arguments
Applicant’s arguments, see REMARKS, filed October 12, 2022, with respect to the rejections of claims 1-9 and 11-21 under U.S.C. 101 have been fully considered but are not persuasive.
The applicant argues that the claims are directed to a practical application as the claims recites an improvement in an underlying device as the system correlates individual occupation information, the current location information, and the individual preference information to determine a recommendation. However, the examiner respectfully disagrees as claim 1 is directed to merely using a computer to perform the actions of receiving inputs such as individual user information and preferences and analyzing the inputs according to a predetermined series of steps to generate an output such as at least option for relocation. The examiner finds that the claims are directed to merely linking the judicial exception to a particular technological environment or field of use, instead of reciting an improvement to a technology or technical field. As the claims merely utilize a generic computer to conduct the abstract idea of generating a recommendation for relocation for individuals. 
Examples the courts have found insufficient in showing an improvement to a computer functionality include: Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747; and Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). 
The examiner further finds that the newly amended claim limitations of accessing a global positioning system to determine an individual’s preferences including lifestyle preferences are directed to merely “apply it” or applying a known technology to perform the abstract idea. The examiner finds that using a global positioning system to gather global positioning information is directed to mere extra-solution activity as the claim limitations recite merely using a known technology to gather data to be used by the claim in performing the abstract idea of determining a user’s lifestyle preferences. Examples of claims the courts have identified as reciting extra-solution activity include:  Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);  Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Therefore, the examiner maintains the current 101 rejection.
Applicant argues that claims 2-9, 11-18, and 21 are allowable as being dependent on claims 1, 19, and 20 and therefore are rejected under the same rejection.
Applicant’s arguments, see REMARKS, filed October 12, 2022, with respect to the rejections of Claims 1, 5-7, 11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boldrin (US 2019/0294697) in view of Wang (US 2016/0034853) further in view of Angulo (US 2016/0098683), even further in view of Marti (US 2015/0127728) are moot because Applicant has amended the claims, and new art was applied. However, where applicable the examiner will respond to arguments.
Claims 1, 19, and 20: Applicant argues that the combination of Boldrin in view of Wang further in view of Angulo does not disclose the newly amended claim limitation of accessing the positioning trace of the device to determine individual preference information, the individual preference information corresponding to at least one lifestyle preference of the individual, the lifestyle preference of the individual including lifestyle preference locations corresponding to the positioning trace. However, the examiner finds upon further search and consideration that Marti can be used in combination with Boldrin to disclose the amended claim limitations as Angulo teaches a system determining a user’s lifestyle preferences based on the GPS location of a mobile device and information such as how long and how often a user frequents a specific location (Marti [0019]). Which can be combined with Boldrin to teach making a recommendation to a user about a move based on their preferences and other user characteristic information. 
Claims 2-9, 11-18, and 21 were argued as being allowable only as being dependent on claims 1, 19, and 20. Therefore, they are also rejected under the same rejection as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Tseng (US 2019/0121814) Ranking of address book contacts based on social proximity.
Routson (US 2007/0192121) Method, system, and computer program product for honoring customer privacy and preferences.
Busch (US 2017/0061492) Systems and methods to attribute real-world visits of physical business locations by a user of a wireless device to targeted digital content or publicly displayed physical content previously viewable by the user.
Baca (US 2014/0108320) Preference prediction tool.
Lopez (US 9406091) Persona based recommendations. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY RUSS/Examiner, Art Unit 3629        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629